           Case 4:20-cv-08208-HSG Document 34 Filed 03/26/21 Page 1 of 5




 1   Michael L. Mallow (SBN 188745)
     mmallow@shb.com
 2   Rachel A. Straus (SBN 268836)
     rstraus@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     2049 Century Park East, Suite 3000
 4   Los Angeles, CA 90067-3204
     Tel: (424) 285-8330 | Fax: (424) 204-9093
 5
     Amir Nassihi (SBN 235936)
 6   anassihi@shb.com
     Nalani Crisologo (SBN 313402)
 7   ncrisologo@shb.com
     SHOOK, HARDY & BACON L.L.P.
 8   555 Mission Street, Suite 2300
     San Francisco, CA 94105
 9   Tel: (415) 544-1900 | Fax: (415) 391-0281

10   Attorneys for Defendant
     TESLA INC.
11
     [additional counsel listed in signature block]
12
                                        UNITED STATES DISTRICT COURT
13
                                       NORTHERN DISTRICT OF CALIFORNIA
14
                                           SAN FRANCISCO DIVISION
15
     ZACHERY WILLIAMS and MICHAEL MA,                   Case No. 4:20-cv-08208-HSG
16
     on behalf of themselves and all others similarly
17   situated,                                          STIPULATION AND ORDER TO STAY
                                                        PLAINTIFF ZACHERY WILLIAMS’
18                       Plaintiffs,                    CLAIMS AND TO CONTINUE THE CASE
                                                        MANAGEMENT CONFERENCE
19           v.
20
     TESLA, INC. and DOES 1 through 10,
21   inclusive,

22                   Defendants.

23

24

25

26

27

28

                                                                                               Stipulation
     4831-3081-3662 v1                                                      Case No.: 4:20-cv-08208-HSG
           Case 4:20-cv-08208-HSG Document 34 Filed 03/26/21 Page 2 of 5




 1            IT IS HEREBY STIPULATED by and between Plaintiffs Zachery Williams and Michael Ma

 2   (“Plaintiffs”) and Defendant Tesla Inc. (“Tesla”) (collectively, the “Parties”), by and through their

 3   respective counsel of record, that:

 4            WHEREAS, on November 20, 2020, Plaintiffs filed their complaint (Dkt. 1);

 5            WHEREAS, on November 25, 2020, Plaintiffs filed their Amended Complaint (Dkt. 7);

 6            WHEREAS, on February 25, 2021, the Court ordered the parties’ stipulation setting Tesla’s

 7   current deadline to respond to the Amended Complaint as March 31, 2021 and setting the Case

 8   Management Conference for April 6, 2021 (Dkt 30);

 9            WHEREAS, the parties have engaged in substantive and productive discussions about

10   Plaintiffs’ claims and continue to engage in those discussions;

11            WHEREAS, as the parties have discussed on several occasions, Tesla intends on filing a

12   motion to dismiss Plaintiff Ma’s claims and a motion to compel Plaintiff Williams’ claims to

13   arbitration;

14            WHEREAS, after meeting and conferring, the parties stipulate and agree that it would

15   conserve judicial and party resources and promote efficiency if the Court stays Plaintiff Williams’

16   claims until after it issues its order on Tesla’s motion to dismiss Plaintiff Ma’s claims. The parties

17   agree that the Court’s ruling on Tesla’s motion to dismiss Plaintiff Ma’s claims may impact whether

18   Tesla’s motion to compel Plaintiffs Williams’ claims to arbitration needs to be presented to the

19   Court;

20            WHEREAS, the parties further stipulate and agree, that after disposition of Tesla’s motion to

21   dismiss Ma’s claims, the parties will meet and confer about whether Tesla’s motion to compel

22   Plaintiffs’ Williams’ claims to arbitration needs to be presented to the Court;

23            WHEREAS, if Tesla files its motion to compel arbitration and that motion is denied, Tesla

24   agrees it will not file a motion to dismiss Williams’ claims. If Tesla believes there is a basis to

25   challenge Williams’ pleading that were not addressed by the Court’s ruling on Tesla’s motion to

26   dismiss Plaintiff Ma’s claims, Tesla will file a motion for judgment on the pleadings within the time

27   limits permitted by the Federal Rules;

28
                                                         1
                                                                                                       Stipulation
                                                                                    Case No.: 4:20-cv-08208-HSG
          Case 4:20-cv-08208-HSG Document 34 Filed 03/26/21 Page 3 of 5



            WHEREAS, nothing in this stipulation shall prevent the parties from pursuing their appellate
 1
     rights, if any, to challenge the Court’s ruling on Tesla’s motion to compel arbitration;
 2
            WHEREAS, the parties further stipulate and agree, that it would also conserve judicial and
 3
     party resources and promote judicial efficiency if the Court continues the Case Management
 4
     Conference currently scheduled for April 6, 2021 to July 8, 2021 (approximately 30 days after the
 5
     hearing on Tesla’s motion to dismiss Plaintiff Ma’s claims);
 6
            THEREFORE, the Parties respectfully request the Court to order that:
 7
            (1) Plaintiff Williams’ claims are stayed until after the Court issues its order on Tesla’s
 8
                motion to dismiss Plaintiff Ma’s claims;
 9
            (2) Within fourteen days of the Court issuing its order on Tesla’s motion to dismiss Plaintiff
10
                Ma’s claims, the parties will file a joint report informing the Court whether they believe
11
                Tesla’s motion to compel Williams’ claims to arbitration needs to be presented to the
12
                Court, and if the parties believe Tesla’s motion to compel Plaintiff Williams’ claims to
13
                arbitration needs to be presented to the Court, the parties will submit a requested briefing
14
                and hearing schedule to the Court; and
15
            (3) The Case Management Conference is continued to July 8, 2021.
16

17   IT IS SO STIPULATED.
18

19   Dated: March 25, 2021                               Respectfully submitted
                                                         McCUNE WRIGHT AREVALO, LLP
20
                                                         By:    /s/ David C. Wright___________________
21                                                              Mark I. Richards
                                                                Steven A. Haskins
22                                                              David C. Wright

23                                                       Attorneys for Plaintiffs
                                                         ZACHERY WILLIAMS and MICHAEL MA
24

25

26

27

28

                                                           2                                         Stipulation
                                                                                  Case No.: 4:20-cv-08208-HSG
          Case 4:20-cv-08208-HSG Document 34 Filed 03/26/21 Page 4 of 5




     Dated: March 25, 2021                             SHOOK HARDY & BACON L.L.P.
 1
                                                       By:      /s/ Amir Nassihi
 2                                                              Amir Nassihi
                                                                Michael L. Mallow
 3                                                              Rachel A. Straus
                                                                Nalani Crisologo
 4

 5                                                     Attorneys for Defendant
                                                       TESLA, INC.
 6

 7

 8
            Pursuant to L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has been
 9
     obtained from the other signatories.
10
                                                          By:     /s/ Amir Nassihi
11                                                                Amir Nassihi
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3                                           Stipulation
                                                                                  Case No.: 4:20-cv-08208-HSG
          Case 4:20-cv-08208-HSG Document 34 Filed 03/26/21 Page 5 of 5



                                                    ORDER
 1
            Having considered the parties’ stipulation, and good cause showing, the Court hereby orders
 2
     the following:
 3
            IT IS SO ORDERED.
 4
            (1) Plaintiff Williams’ claims are stayed until after the Court issues its order on Tesla’s
 5
                motion to dismiss Plaintiff Ma’s claims;
 6
            (2) Within fourteen days of the Court issuing its order on Tesla’s motion to dismiss Plaintiff
 7
                Ma’s claims, the parties shall file a joint report informing the Court whether they believe
 8
                Tesla’s motion to compel Williams’ claims to arbitration needs to be presented to the
 9
                Court, and if the parties believe Tesla’s motion to compel Plaintiff Williams’ claims to
10
                arbitration needs to be presented to the Court, suggesting a briefing and hearing schedule
11
                for the motion; and
12
            (3) The Case Management Conference is continued to July 6, 2021 at 2:00 p.m.
13

14

15   Dated: 3/26/2021                                      _____________________________________
                                                           HONORABLE HAYWOOD S. GILLIAM JR.
16                                                         U.S. DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                           4                                         Stipulation
                                                                                  Case No.: 4:20-cv-08208-HSG
